Case 5:20-cv-00165-MTT Document 1-2 Filed 04/29/20 Page 1 of 22




            EXHIBIT B
                     Case 5:20-cv-00165-MTT Document 1-2 Filed 04/29/20 Page 2 of 22

Looking for a no-hassle pricing on New or Used Car?
The GEICO Car Buying Service is here to help.




    Shop with confidence and save, discovering great deals.

We'll get you back on the road fast!
The GEICO Car Buying Service provides:
●       TrueCar® Certified Dealers dedicated to providing a no-hassle car buying experience.
●       What others paid for new vehicle in your area so you don't overpay.
●       A way to easily view and compare thousands of new and used vehicles online.
●       TrueCar® representatives available to help you through the entire process.




A service you can trust when you need it most
                                                             Visit us today at www.geico.com/replacemycar
                                                             or call 877-638-4126




Your actual savings may vary based on multiple factors including the vehicle you select, region, dealer, and applicable manufacturer incentives.
This no obligation program is administered by TrueCar, Inc.
                    Case 5:20-cv-00165-MTT Document 1-2 Filed 04/29/20 Page 3 of 22




                                                                                                                     Prepared for GEICO


         REPORT SUMMARY
                                                                                              The CCC ONE® Market Valuation
       CLAIM INFORMATION                                                                      Report reflects CCC Information
                                                                                              Services Inc.’s opinion as to the value
 Owner                                                  Ewing, Tamara
                                                                                              of the loss vehicle, based on information
                                                        2657 Lenox Rd Ne                      provided to CCC by GEICO.
                                                        Atlanta, GA 30324
 Loss Vehicle                                           2013 Cadillac ATS Luxury RWD          Loss vehicle has 19% fewer than
                                                                                              average mileage of 51,900.
 Loss Incident Date                                     05/01/2017
 Claim Reported                                         05/01/2017



        INSURANCE INFORMATION
 Report Reference Number                                84462384
 Claim Reference                                        0479114120101101-01
 Adjuster                                               Tomlinson, Richard
 Odometer                                               41,782
 Last Updated                                           05/01/2017 01:02 PM


                                                                                                        BASE VEHICLE VALUE
        VALUATION SUMMARY                                                                     This is derived from comparable
                                                                                              vehicle(s) available or recently available
 Base Vehicle Value                                                   $ 17,841.00             in the marketplace at the time of
                                                                                              valuation, per our valuation methodology
 Adjusted Vehicle Value                                               $ 17,841.00             described on the next page.

 Value before Deductible                                              $ 17,841.00
                                                                                                    ADJUSTED VEHICLE VALUE
 Deductible                                                            - $ 2,500.00
                                                                                              This is determined by adjusting the
                                                                                              Base Vehicle Value to account for the
 Total                                                     $ 15,341.00                        actual condition of the loss vehicle and
                                                                                              certain other reported attributes, if any,
The total may not represent the total of the settlement as other factors (e.g. license and    such as refurbishments and after factory
fees) may need to be taken into account.                                                      equipment.


                                                                                             Inside the Report

                                                                                             Valuation Methodology............................. 2
                                                                                             Vehicle Information...................................3
                                                                                             Vehicle Condition......................................6
                                                                                             Comparable Vehicles............................... 8
                                                                                             Valuation Notes...................................... 12
                                                                                             Supplemental Information.......................13




© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                                   Page 1 of 20
                    Case 5:20-cv-00165-MTT Document 1-2 Filed 04/29/20 Page 4 of 22
                                                                                                      Owner: Ewing, Tamara
                                                                                                      Claim: 0479114120101101-01



VALUATION METHODOLOGY
How was the valuation determined?



                                    CLAIM INSPECTION
                                    GEICO has provided CCC with the zip code where the loss vehicle is garaged, loss vehicle VIN,
                                    mileage, equipment, as well as loss vehicle condition, which is used to assist in determining the value
                                    of the loss vehicle.




                                                                      DATABASE REVIEW
                                                                      CCC maintains an extensive database of vehicles that currently are
                                                                      or recently were available for sale in the U.S. This database includes
                                                                      vehicles that CCC employees have physically inspected, as well as
                                                                      vehicles advertised for sale by dealerships or private parties. All of
                                                                      these sources are updated regularly.




SEARCH FOR COMPARABLES
When a valuation is created the database is searched and
comparable vehicles in the area are selected. The zip code
where the loss vehicle is garaged determines the starting point
for the search. Comparable vehicles are similar to the loss
vehicle based on relevant factors.




CALCULATE BASE VEHICLE VALUE
Adjustments to the price of the selected comparable vehicles are made to reflect
differences in vehicle attributes, including mileage and options. Dollar adjustments are
based upon market research.
Finally, the Base Vehicle Value is the weighted average of the adjusted values of the
comparable vehicles based on the following factors:
  • Source of the data (such as inspected versus advertised)
  • Similarity (such as equipment, mileage, and year)
  • Proximity to the loss vehicle’s primary garage location
  • Recency of information




© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                              Page 2 of 20
                     Case 5:20-cv-00165-MTT Document 1-2 Filed 04/29/20 Page 5 of 22
                                                                                    Owner: Ewing, Tamara
                                                                                    Claim: 0479114120101101-01




           VEHICLE INFORMATION
VEHICLE DETAILS
                                                                                    Vehicles sold in the United States
Location                                   ATLANTA, GA 30324                        are required to have a manufacturer
                                                                                    assigned Vehicle Identification
VIN                                        1G6AB5R36D0143777
                                                                                    Number(VIN). This number provides
Year                                       2013                                     certain specifications of the vehicle.
Make                                       Cadillac
                                                                                    Please review the information in the
Model                                      ATS                                      Vehicle Information Section to confirm
Trim                                       Luxury                                   the reported mileage and to verify that
                                                                                    the information accurately reflects the
Body Style                                 RWD
                                                                                    options, additional equipment or other
Body Type                                  Sedan                                    aspects of the loss vehicle that may
Engine -                                                                            impact the value.

      Cylinders                            6
      Displacement                         3.6L
      Fuel Type                            Flex Fuel
      Carburation                          Direct Injection
Transmission                               Automatic Transmission
Curb Weight                                3461 lbs

VEHICLE ALLOWANCES                                                                  Allowances are factors influencing
                                                                                    the value of the loss vehicle when
Odometer                               41,782                              + 850    compared to a typical vehicle. The
                                                                                    typical vehicle is a vehicle of the same
Options                                                                             year, make, and model as the loss
  Navigation System                    Reported                            + 700    vehicle, including average mileage,
                                                                                    and all standard equipment. These
  CD Player                            Reported                            + 150    allowances are displayed for illustrative
  Electric Glass Roof                  Reported                            + 500    purposes only.

 Reported* Option(s) added after initial valuation                                  The Base Vehicle Value is calculated
                                                                                    from the comparable vehicles with
                                                                                    adjustments to reflect the loss vehicle
                                                                                    configuration


VEHICLE HISTORY SUMMARY
 CCC VINguard®
                               24 Vehicle Market History Information   04/15/2016
 Experian AutoCheck            No Title Problem Found

 National Highway Traffic      7 Recalls
 Safety Administration




© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                Page 3 of 20
                    Case 5:20-cv-00165-MTT Document 1-2 Filed 04/29/20 Page 6 of 22
                                                                      Owner: Ewing, Tamara
                                                                      Claim: 0479114120101101-01




          VEHICLE INFORMATION
VEHICLE EQUIPMENT
                                                                      To the left is the equipment of the loss
Odometer                       41,782                                 vehicle that GEICO provided to CCC.

Transmission                   Automatic Transmission                    Standard This equipment is
                                                                         included in the base configuration of
Power                          Power Steering
                                                                         the vehicle at time of purchase.
                               Power Brakes
                                                                         Additional Equipment that is not
                               Power Windows
                                                                         Standard but was noted to be on the
                               Power Locks                               loss vehicle.

                               Power Mirrors

                               Power Driver Seat

                               Power Passenger Seat

                               Power Trunk/Gate Release

Decor/Convenience              Air Conditioning

                               Climate Control

                               Tilt Wheel

                               Cruise Control

                               Rear Defogger

                               Intermittent Wipers

                               Console/Storage

                               Overhead Console

                               Memory Package

                               Navigation System

                               Keyless Entry

                               Telescopic Wheel

                               Message Center

                               Home Link

                               Remote Starter

                               Wood Interior Trim

Seating                        Bucket Seats

                               Reclining/Lounge Seats

                               Leather Seats

Radio                          AM Radio

                               FM Radio

                               Stereo


© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                  Page 4 of 20
                    Case 5:20-cv-00165-MTT Document 1-2 Filed 04/29/20 Page 7 of 22
                                                                      Owner: Ewing, Tamara
                                                                      Claim: 0479114120101101-01




         VEHICLE INFORMATION
VEHICLE EQUIPMENT

                               Search/Seek

                               CD Player

                               Steering Wheel Touch Controls

                               Auxiliary Audio Connection

                               Premium Radio

                               Satellite Radio

Wheels                         Aluminum/Alloy Wheels

Roof                           Electric Glass Roof

Safety/Brakes                  Air Bag (Driver Only)

                               Passenger Air Bag

                               Anti-lock Brakes (4)

                               4-wheel Disc Brakes

                               Front Side Impact Air Bags

                               Head/Curtain Air Bags

                               Backup Camera W/ Parking
                               Sensors
                               Communications System

                               Hands Free

                               Alarm

                               Traction Control

                               Stability Control

Exterior/Paint/Glass           Dual Mirrors

                               Heated Mirrors

                               Tinted Glass

                               Signal Integrated Mirrors

                               Three Stage Paint




© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                         Page 5 of 20
                    Case 5:20-cv-00165-MTT Document 1-2 Filed 04/29/20 Page 8 of 22
                                                                                                Owner: Ewing, Tamara
                                                                                                Claim: 0479114120101101-01




          VEHICLE CONDITION
COMPONENT CONDITION
                                                                                                GEICO uses condition inspection
                 Condition            Inspection Notes/Guidelines                Value Impact   guidelines to determine the condition
                                                                                                of key components of the loss vehicle
Mechanical       AVERAGE              Guideline:                                        $0
                                                                                                prior to the loss. The guidelines describe
                 PRIVATE              Transmission: Fluid slightly discolored.
                                                                                                physical characteristics for these key
                                      A few areas of seepage.
                                                                                                components, for the condition selected
                                      Engine: Minor seepage. Belts and                          based upon age. Inspection Notes
                                      hoses firm, show minimal wear. Minimal                    reflect observations from the appraiser
                                      dirt and grease in engine compartment.                    regarding the loss vehicle’s condition.
Tires            AVERAGE              Guideline:                                        $0      CCC makes dollar adjustments that
                 PRIVATE              Rear Tires: 41% to 68% of new.                            reflect the impact the reported condition
                                      Example: Typical new car tires are                        has on the value of the loss vehicle as
                                      11/32, loss measures at 5/32 = 46%                        compared to Average Private condition.
                                      (5/11)                                                    These dollar adjustments are based
                                      Front Tires: 41% to 68% of new.                           upon interviews with dealerships across
                                                                                                the United States.
                                      Example: Typical new car tires are
                                      11/32, loss measures at 5/32 = 46%
                                      (5/11)
Paint            AVERAGE              Guideline:                                        $0
                 PRIVATE              Few small chips and/or scratches.
                                      No peeling and/or flaking. Minor swirl
                                      marks. Slight Fading.

Body             AVERAGE              Guideline:                                        $0
                 PRIVATE              Sheet Metal: Few dings. No rust. All
                                      panels intact and properly aligned.
                                      Trim: No broken and/or missing
                                      components. No dents. Few dings.
Glass            AVERAGE              Guideline:                                        $0
                 PRIVATE              Light surface scratches and/or pitting.

Seats            AVERAGE              Guideline:                                        $0
                 PRIVATE              Clean. No significant tears, holes and/
                                      or burn marks. No significant wear. No
                                      bare spots. Lightly worn primarily in
                                      driver's area.
Carpets          AVERAGE              Guideline:                                        $0
                 PRIVATE              Clean. No significant tears, holes and/
                                      or burn marks. No significant wear. No
                                      bare spots. Lightly worn primarily in
                                      driver's area.
Dashboard        AVERAGE              Guideline:                                        $0
                 PRIVATE              Few small scratches and/or gouges.
                                      Minimal damage to components. Light
                                      wear.



© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                            Page 6 of 20
                    Case 5:20-cv-00165-MTT Document 1-2 Filed 04/29/20 Page 9 of 22
                                                                                               Owner: Ewing, Tamara
                                                                                               Claim: 0479114120101101-01




         VEHICLE CONDITION
COMPONENT CONDITION

                 Condition            Inspection Notes/Guidelines               Value Impact

Headliner        AVERAGE              Guideline:                                       $0
                 PRIVATE              Clean. No significant holes and/or burn
                                      marks. No significant scuffing.

    Total Condition Adjustments                                                        $0




© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                  Page 7 of 20
                    Case 5:20-cv-00165-MTT Document 1-2 Filed 04/29/20 Page 10 of 22
                                                                                        Owner: Ewing, Tamara
                                                                                        Claim: 0479114120101101-01




          COMPARABLE VEHICLES
 Options                                Loss         Comp 1           Comp 2   Comp 3
                                                                                        Comp 1         Updated Date: 04/21/2017
                                       Vehicle
                                                                                        2013 Cadillac Ats Luxury Awd 4
 Odometer                               41,782        50,221          21,486   62,316   2.0l Gasoline Turbocharged Direct
 Automatic Transmission                                                                 Injection
                                                                                        VIN 1G6AH5RX5D0149975
 4 Wheel Drive
                                                                                        Dealership Carvana Atlanta
 Power Steering                                                                         Telephone (855) 442-6082
 Power Brakes                                                                           Source Autotrader
 Power Windows                                                                          Stock # 2000046741
 Power Locks                                                                            Distance from Atlanta, GA
                                                                                        4 Miles - Atlanta, GA
 Power Mirrors
                                                                                        Comp 2         Updated Date: 04/02/2017
 Power Driver Seat                                                                      2013 Cadillac Ats Luxury Awd 6 3.6l
 Power Passenger Seat                                                                   Flex Fuel Direct Injection
 Power Trunk/Gate Release                                                               VIN 1G6AH5R32D0112296
 Air Conditioning                                                                       Dealership Carvana Atlanta
                                                                                        Telephone (855) 442-6082
 Climate Control
                                                                                        Source Autotrader
 Tilt Wheel                                                                             Stock # 2000034741
 Cruise Control                                                                         Distance from Atlanta, GA
 Rear Defogger                                                                          4 Miles - Atlanta, GA
 Intermittent Wipers                                                                    Comp 3         Updated Date: 04/18/2017
                                                                                        2013 Cadillac Ats Luxury Rwd 4 2.5l
 Console/Storage
                                                                                        Gasoline Direct Injection
 Overhead Console                                                                       VIN 1G6AB5RA3D0153648
 Memory Package                                                                         Dealership Us Auto Sales
 Navigation System                                                                      Telephone (404) 879-5395
 Keyless Entry                                                                          Source Autotrader
                                                                                        Stock # 153648
 Telescopic Wheel
                                                                                        Distance from Atlanta, GA
 Message Center                                                                         23 Miles - Lawrenceville, GA
 Home Link
                                                                                        Comparable vehicles used in the
 Remote Starter
                                                                                        determination of the Base Vehicle Value
 Wood Interior Trim                                                                     are not intended to be replacement
 Bucket Seats                                                                           vehicles but are reflective of the market
 Reclining/Lounge Seats                                                                 value, and may no longer be available
 Leather Seats                                                                          for sale.

 Heated Seats                                                                           List Price is the sticker price of an
 AM Radio                                                                               inspected dealer vehicle and the
 FM Radio                                                                               advertised price for the advertised
                                                                                        vehicle.
 Stereo
 Search/Seek                                                                            Distance is based upon a straight line
 CD Player                                                                              between loss and comparable vehicle
 Steering Wheel Touch Controls                                                          locations.

 Auxiliary Audio Connection                                                             ¹The Condition Adjustment sets that
 Premium Radio                                                                          comparable vehicle to Average Private
 Satellite Radio                                                                        condition, which the loss vehicle is also

© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                     Page 8 of 20
                     Case 5:20-cv-00165-MTT Document 1-2 Filed 04/29/20 Page 11 of 22
                                                                                                Owner: Ewing, Tamara
                                                                                                Claim: 0479114120101101-01




         COMPARABLE VEHICLES
 Options                                Loss         Comp 1           Comp 2       Comp 3       compared to in the Vehicle Condition
                                       Vehicle                                                  section.

 Aluminum/Alloy Wheels
 Electric Glass Roof
 Drivers Side Air Bag
 Passenger Air Bag
 Anti-lock Brakes (4)
 4-wheel Disc Brakes
 Front Side Impact Air Bags
 Head/Curtain Air Bags
 Backup Camera W/ Parking
 Sensors
 Communications System
 Hands Free
 Alarm
 Traction Control
 Stability Control
 Dual Mirrors
 Heated Mirrors
 Tinted Glass
 Signal Integrated Mirrors
 Metallic Paint
 Three Stage Paint


 List Price                                             $ 19,000       $ 21,750     $ 14,600

 Adjustments:
                     Make/Model/Trim                     - $ 650         - $ 950      + $ 125
                     Options                             + $ 700         + $ 700      + $ 500
                     Mileage                             + $ 696       - $ 1,285    + $ 1,654
                     Condition¹                          - $ 962         - $ 962      - $ 962


 Adjusted Comparable Value                              $ 18,784       $ 19,253     $ 15,917




© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                          Page 9 of 20
                    Case 5:20-cv-00165-MTT Document 1-2 Filed 04/29/20 Page 12 of 22
                                                                       Owner: Ewing, Tamara
                                                                       Claim: 0479114120101101-01




          COMPARABLE VEHICLES
 Options                                Loss         Comp 4
                                                                      Comp 4         Updated Date: 04/17/2017
                                       Vehicle
                                                                      2013 Cadillac Ats Luxury Awd 6 3.6l
 Odometer                               41,782        73,605          Flex Fuel Direct Injection
 Automatic Transmission                                               VIN 1G6AH5R32D0113853
                                                                      Dealership Ivory Chevrolet
 4 Wheel Drive
                                                                      Telephone (404) 397-6306
 Power Steering                                                       Source Autotrader
 Power Brakes                                                         Stock # AB195
 Power Windows                                                        Distance from Atlanta, GA
 Power Locks                                                          19 Miles - Union City, GA

 Power Mirrors                                                        Comparable vehicles used in the
 Power Driver Seat                                                    determination of the Base Vehicle Value
 Power Passenger Seat                                                 are not intended to be replacement
                                                                      vehicles but are reflective of the market
 Power Trunk/Gate Release
                                                                      value, and may no longer be available
 Air Conditioning                                                     for sale.
 Climate Control
                                                                      List Price is the sticker price of an
 Tilt Wheel
                                                                      inspected dealer vehicle and the
 Cruise Control
                                                                      advertised price for the advertised
 Rear Defogger                                                        vehicle.
 Intermittent Wipers
                                                                      Distance is based upon a straight line
 Console/Storage
                                                                      between loss and comparable vehicle
 Overhead Console                                                     locations.
 Memory Package
                                                                      ¹The Condition Adjustment sets that
 Navigation System
                                                                      comparable vehicle to Average Private
 Keyless Entry                                                        condition, which the loss vehicle is also
 Telescopic Wheel                                                     compared to in the Vehicle Condition
 Message Center                                                       section.
 Home Link
 Remote Starter
 Wood Interior Trim
 Bucket Seats
 Reclining/Lounge Seats
 Leather Seats
 AM Radio
 FM Radio
 Stereo
 Search/Seek
 CD Player
 Steering Wheel Touch Controls
 Auxiliary Audio Connection
 Premium Radio
 Satellite Radio
 Aluminum/Alloy Wheels
 Electric Glass Roof
© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                  Page 10 of 20
                     Case 5:20-cv-00165-MTT Document 1-2 Filed 04/29/20 Page 13 of 22
                                                                        Owner: Ewing, Tamara
                                                                        Claim: 0479114120101101-01




         COMPARABLE VEHICLES
 Options                                Loss         Comp 4
                                       Vehicle

 Drivers Side Air Bag
 Passenger Air Bag
 Anti-lock Brakes (4)
 4-wheel Disc Brakes
 Front Side Impact Air Bags
 Head/Curtain Air Bags
 Backup Camera W/ Parking
 Sensors
 Parking Sensors
 Communications System
 Hands Free
 Alarm
 Traction Control
 Stability Control
 Dual Mirrors
 Heated Mirrors
 Tinted Glass
 Signal Integrated Mirrors
 Three Stage Paint


 List Price                                             $ 16,785

 Adjustments:
                     Make/Model/Trim                     - $ 950
                     Options                             + $ 838
                     Mileage                           + $ 2,214
                     Condition¹                          - $ 962


 Adjusted Comparable Value                              $ 17,925




© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                          Page 11 of 20
                    Case 5:20-cv-00165-MTT Document 1-2 Filed 04/29/20 Page 14 of 22
                                                                                                Owner: Ewing, Tamara
                                                                                                Claim: 0479114120101101-01




         VALUATION NOTES
05/01/2017 13:02 - TAX DISTRICT N
                                                                                                Regulations concerning vehicle value
This Market Valuation Report has been prepared exclusively for use by GEICO, and no             include Georgia Administrative Code
other person or entity is entitled to or should rely upon this Market Valuation Report and/or   120-2-52-.06.
any of its contents. CCC is one source of vehicle valuations, and there are other valuation
sources available.




© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                        Page 12 of 20
                    Case 5:20-cv-00165-MTT Document 1-2 Filed 04/29/20 Page 15 of 22
                                                                                Owner: Ewing, Tamara
                                                                                Claim: 0479114120101101-01


SUPPLEMENTAL INFORMATION
        CARRIER INFORMATION
Prepared for:      GEICO


Web:               Get back on the road fast!
GEICO offers an easy-to-use service designed to help you save time and money.
Simply visit www.geico.com/replaceyourcar today or call
(877)-638-4119 to get started!!




        VEHICLE HISTORY INFORMATION
VINguard®
VINguard® Message: VINguard has decoded this VIN without any errors

Vehicle Market History Information:
This vehicle was reported to CCC on 04/07/2016           Mileage: 30471
Location: AutoTrader in SMYRNA, GA
This vehicle was reported to CCC on 04/07/2016           Mileage: 30471
Location: AutoTrader in SMYRNA, GA
This vehicle was reported to CCC on 04/07/2016           Mileage: 30471
Location: AutoTrader in SMYRNA, GA
This vehicle was reported to CCC on 04/07/2016           Mileage: 30471
Location: AutoTrader in SMYRNA, GA
This vehicle was reported to CCC on 04/07/2016           Mileage: 30471
Location: TrueCar in SMYRNA, GA
This vehicle was reported to CCC on 04/07/2016           Mileage: 30471
Location: TrueCar in SMYRNA, GA
This vehicle was reported to CCC on 04/07/2016           Mileage: 30471
Location: TrueCar in SMYRNA, GA
This vehicle was reported to CCC on 04/07/2016           Mileage: 30471
Location: TrueCar in SMYRNA, GA
This vehicle was reported to CCC on 04/29/2016           Mileage: 31049
Location: AutoTrader in SMYRNA, GA
This vehicle was reported to CCC on 04/29/2016           Mileage: 31049
Location: AutoTrader in SMYRNA, GA
This vehicle was reported to CCC on 04/29/2016           Mileage: 31049
Location: AutoTrader in SMYRNA, GA
This vehicle was reported to CCC on 04/29/2016           Mileage: 31049
Location: AutoTrader in SMYRNA, GA
This vehicle was reported to CCC on 05/16/2016           Mileage: 31049

© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                  Page 13 of 20
                    Case 5:20-cv-00165-MTT Document 1-2 Filed 04/29/20 Page 16 of 22
                                                                          Owner: Ewing, Tamara
                                                                          Claim: 0479114120101101-01


SUPPLEMENTAL INFORMATION
       VEHICLE HISTORY INFORMATION
Location: AutoTrader in SMYRNA, GA
This vehicle was reported to CCC on 05/16/2016           Mileage: 31049
Location: AutoTrader in SMYRNA, GA
This vehicle was reported to CCC on 05/16/2016           Mileage: 31049
Location: AutoTrader in SMYRNA, GA
This vehicle was reported to CCC on 05/16/2016           Mileage: 31049
Location: AutoTrader in SMYRNA, GA
This vehicle was reported to CCC on 05/11/2016           Mileage: 31049
Location: AutoTrader in SMYRNA, GA
This vehicle was reported to CCC on 05/11/2016           Mileage: 31049
Location: AutoTrader in SMYRNA, GA
This vehicle was reported to CCC on 05/11/2016           Mileage: 31049
Location: AutoTrader in SMYRNA, GA
This vehicle was reported to CCC on 05/11/2016           Mileage: 31049
Location: AutoTrader in SMYRNA, GA
This vehicle was reported to CCC on 04/15/2016           Mileage: 31049
Location: AutoTrader in SMYRNA, GA
This vehicle was reported to CCC on 04/15/2016           Mileage: 31049
Location: AutoTrader in SMYRNA, GA
This vehicle was reported to CCC on 04/15/2016           Mileage: 31049
Location: AutoTrader in SMYRNA, GA
This vehicle was reported to CCC on 04/15/2016           Mileage: 31049
Location: AutoTrader in SMYRNA, GA




© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                            Page 14 of 20
                    Case 5:20-cv-00165-MTT Document 1-2 Filed 04/29/20 Page 17 of 22
                                                                                             Owner: Ewing, Tamara
                                                                                             Claim: 0479114120101101-01


SUPPLEMENTAL INFORMATION
                                                                                             CCC provides GEICO information reported
           EXPERIAN® AUTOCHECK® VEHICLE HISTORY REPORT
                                                                                             by Experian regarding the 2013 Cadillac
                                                                                             ATS (1G6AB5R36D0143777). This data is
TITLE CHECK                                  RESULTS FOUND                                   provided for informational purposes. Unless
                                                                                             otherwise noted in this Valuation Detail,
Abandoned                                      No Abandoned Record Found
                                                                                             CCC does not adjust the value of the loss
Damaged                                        No Damaged Record Found                       vehicle based upon this information.
Fire Damage                                    No Fire Damage Record Found                   LEGEND :
Grey Market                                    No Grey Market Record Found                      No Event Found
Hail Damage                                    No Hail Damage Record Found                      Event Found
Insurance Loss                                 No Insurance Loss Record Found                   Information Needed
Junk                                           No Junk Record Found                          TITLE CHECK
Rebuilt                                        No Rebuilt Record Found                       THIS VEHICLE CHECKS OUT
Salvage                                        No Salvage Record Found                       AutoCheck's result for this loss vehicle
                                                                                             show no significant title events. When
EVENT CHECK                                  RESULTS FOUND                                   found, events often indicate automotive

NHTSA Crash Test Vehicle                                                                     damage or warnings associated with the
                                               No NHTSA Crash Test Vehicle Record Found
                                                                                             vehicle.
Frame Damage                                   No Frame Damage Record Found
                                                                                             EVENT CHECK
Major Damage Incident                          No Major Damage Incident Record Found
                                                                                             THIS VEHICLE CHECKS OUT
Manufacturer Buyback/Lemon                     No Manufacturer Buyback/Lemon Record Found
                                                                                             AutoCheck's result for this loss vehicle
Odometer Problem                               No Odometer Problem Record Found              show no historical events that indicate
Recycled                                       No Recycled Record Found                      a significant automotive problem. These
Water Damage                                                                                 problems can indicate past previous
                                               No Water Damage Record Found
                                                                                             car damage, theft, or other significant
Salvage Auction                                No Salvage Auction Record Found
                                                                                             problems.

VEHICLE INFORMATION                          RESULTS FOUND                                   VEHICLE INFORMATION

Accident                                                                                     THIS VEHICLE CHECKS OUT
                                               No Accident Record Found
                                                                                             AutoCheck's result for this loss vehicle
Corrected Title                                No Corrected Title Record Found
                                                                                             show no vehicle information that indicate
Driver Education                               No Driver Education Record Found              a significant automotive problem. These
Fire Damage Incident                           No Fire Damage Incident Record Found          problems can indicate past previous
Lease                                          No Lease Record Found                         car damage, theft, or other significant
                                                                                             problems.
Lien                                           No Lien Record Found
Livery Use                                                                                   ODOMETER CHECK
                                               No Livery Use Record Found
Government Use                                                                               THIS VEHICLE CHECKS OUT
                                               No Government Use Record Found
                                                                                             AutoCheck's result for this loss vehicle
Police Use                                     No Police Use Record Found
                                                                                             show no indication of odometer rollback
Fleet                                          No Fleet Record Found                         or tampering was found. AutoCheck
Rental                                         No Rental Record Found                        determines odometer rollbacks by
Fleet and/or Rental                                                                          searching for records that indicate
                                               No Fleet and/or Rental Record Found
                                                                                             odometer readings less than a previously
Repossessed                                    No Repossessed Record Found
                                                                                             reported value. Other odometer events
Taxi use                                       No Taxi use Record Found                      can report events of tampering, or possible
Theft                                          No Theft Record Found                         odometer breakage.
Fleet and/or Lease                             No Fleet and/or Lease Record Found
Emissions Safety Inspection                    No Emissions Safety Inspection Record Found
Duplicate Title                                No Duplicate Title Record Found

© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                           Page 15 of 20
                        Case 5:20-cv-00165-MTT Document 1-2 Filed 04/29/20 Page 18 of 22
                                                                                                                                   Owner: Ewing, Tamara
                                                                                                                                   Claim: 0479114120101101-01


SUPPLEMENTAL INFORMATION
            FULL HISTORY REPORT RUN DATE: 05/01/2017

  Below are the historical events for this vehicle listed in chronological order.

EVENT             RESULTS                               ODOMETER              DATA                                 EVENT
DATE              FOUND                                   READING             SOURCE                               DETAIL

04/18/2013        GA                                                    8     Motor Vehicle Dept.                  TITLE (Lien Reported)
                                                                                                                   (Lease Reported)
04/18/2013        CANTON, GA                                                  Motor Vehicle Dept.                  REGISTRATION EVENT/
                                                                                                                   RENEWAL (Lease
                                                                                                                   Reported)
05/20/2014        CANTON, GA                                                  Motor Vehicle Dept.                  REGISTRATION EVENT/
                                                                                                                   RENEWAL (Lease
                                                                                                                   Reported)
05/21/2015        CANTON, GA                                                  Motor Vehicle Dept.                  REGISTRATION EVENT/
                                                                                                                   RENEWAL
03/25/2016        GA                                                          Motor Vehicle Dept.                  PASSED EMISSION
                                                                                                                   INSPECTION
05/10/2016        ATLANTA, GA                                                 Motor Vehicle Dept.                  REGISTRATION EVENT/
                                                                                                                   RENEWAL
06/15/2016        ATLANTA, GA                                    31049        Motor Vehicle Dept.                  TITLE (Lien Reported)
06/17/2016        ATLANTA, GA                                                 Motor Vehicle Dept.                  REGISTRATION EVENT/
                                                                                                                   RENEWAL
07/22/2016        ATLANTA, GA                                                 Motor Vehicle Dept.                  REGISTRATION EVENT/
                                                                                                                   RENEWAL
01/18/2017        ATLANTA, GA                                                 Motor Vehicle Dept.                  REGISTRATION EVENT/
                                                                                                                   RENEWAL

AUTOCHECK TERMS AND CONDITIONS:

Experian's Reports are compiled from multiple sources. It is not always possible for Experian to obtain complete discrepancy information on all vehicles; therefore, there may
be other title brands, odometer readings or discrepancies that apply to a vehicle that are not reflected on that vehicle's Report. Experian searches data from additional sources
where possible, but all discrepancies may not be reflected on the Report.


These Reports are based on information supplied to Experian by external sources believed to be reliable, BUT NO RESPONSIBILITY IS ASSUMED BY EXPERIAN OR
ITS AGENTS FOR ERRORS, INACCURACIES OR OMISSIONS. THE REPORTS ARE PROVIDED STRICTLY ON AN "AS IS WHERE IS" BASIS, AND EXPERIAN
FURTHER EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE REGARDING THIS REPORT.


YOU AGREE TO INDEMNIFY EXPERIAN FOR ANY CLAIMS OR LOSSES, INCLUDING COSTS, EXPENSES AND ATTORNEYS FEES, INCURRED BY EXPERIAN
ARISING DIRECTLY OR INDIRECTLY FROM YOUR IMPROPER OR UNAUTHORIZED USE OF AUTOCHECK VEHICLE HISTORY REPORTS.


Experian shall not be liable for any delay or failure to provide an accurate report if and to the extent which such delay or failure is caused by events beyond the reasonable
control of Experian, including, without limitation, "acts of God", terrorism, or public enemies, labor disputes, equipment malfunctions, material or component shortages,
supplier failures, embargoes, rationing, acts of local, state or national governments, or public agencies, utility or communication failures or delays, fire, earthquakes, flood,
epidemics, riots and strikes.




© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                                                                  Page 16 of 20
                        Case 5:20-cv-00165-MTT Document 1-2 Filed 04/29/20 Page 19 of 22
                                                                                                                                 Owner: Ewing, Tamara
                                                                                                                                 Claim: 0479114120101101-01


SUPPLEMENTAL INFORMATION
These terms and the relationship between you and Experian shall be governed by the laws of the State of Illinois (USA) without regard to its conflict of law provisions. You and
Experian agree to submit to the personal and exclusive jurisdiction of the courts located within the county of Cook, Illinois.




© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                                                            Page 17 of 20
                    Case 5:20-cv-00165-MTT Document 1-2 Filed 04/29/20 Page 20 of 22
                                                                                                 Owner: Ewing, Tamara
                                                                                                 Claim: 0479114120101101-01


SUPPLEMENTAL INFORMATION
                                                                                                The National Highway Traffic Safety
       NHTSA VEHICLE RECALL                                                                     Administration has issued 7 safety related
                                                                                                recall notices that may apply to the above
                                                                                                valued vehicle.
NHTSA Campaign ID : 14V338000
Mfg's Report Date : JUN 19, 2014
Potential Number Of Units Affected : 90,750
Summary : General Motors LLC (GM) is recalling certain model year 2013-2014 Cadillac
ATS vehicles manufactured April 23, 2012, to March 20, 2014, and 2014 Cadillac CTS
vehicles manufactured June 10, 2013, to March 20, 2014. In the affected vehicles, the
transmission shift cable may detach from either the bracket on the transmission shifter or
the bracket on the transmission.
Consequence : If the transmission shift cable detaches while the vehicle is being
driven, the transmission gear selection may not match the indicated gear and the vehicle
may move in an unintended or unexpected direction, increasing the risk of a crash.
Furthermore, when the driver goes to stop and park the vehicle, despite selecting the
'PARK' position, the transmission may not be in 'PARK.' If the vehicle is not in the 'PARK'
position there is a risk the vehicle will roll away as the driver and other occupants exit
the vehicle or anytime thereafter. A vehicle rollaway increases the risk of injury to exiting
occupants and bystanders.
Remedy : GM will notify owners, and dealers will inspect the vehicles to make sure the
cable is properly seated at the transmission and shifter brackets, free of charge. The recall
is expected to begin in early August 2014. Owners may contact Cadillac customer service
at 1-800-458-8006. GM's number for this recall is 14179.
Notes : Owners may also contact the National Highway Traffic Safety Administration
Vehicle Safety Hotline at 1-888-327-4236 (TTY 1-800-424-9153), or go to
www.safercar.gov.




NHTSA Campaign ID : 13V220000
Mfg's Report Date : MAY 24, 2013
Component : ELECTRICAL SYSTEM , EXTERIOR LIGHTING
Potential Number Of Units Affected : 10210
Summary : General Motors LLC (GM) is recalling certain model year 2013 Cadillac ATS
and model year 2013 Cadillac XTS; and model year 2014 Chevrolet Impala vehicles. On
the affected vehicles, the brake lamps may intermittently flash without the brakes being
applied and the cruise control may disengage. Thus, these vehicles fail to conform to
the requirements of Federal Motor Vehicle Safety Standard (FMVSS) No. 108, "Lamps,
reflective devices, and associated equipment."
Consequence : If the brake lamps flash when the vehicle is not slowing, a following driver
may not adjust vehicle speed when the vehicle is in fact braking, and the brake lamps are
illuminating as intended, increasing the risk of a crash
Remedy : GM will notify owners, and dealers will reprogram the body control module.
The recall began on june 13, 2013. Owner's may contact Chevrolet at 1-800-630-2438 or
Cadillac at 1-866-982-2339. GM's recall number is 13158.


© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                           Page 18 of 20
                    Case 5:20-cv-00165-MTT Document 1-2 Filed 04/29/20 Page 21 of 22
                                                                                              Owner: Ewing, Tamara
                                                                                              Claim: 0479114120101101-01


SUPPLEMENTAL INFORMATION
Notes : Owners may also contact the National Highway Traffic Safety Administration
Vehicle Safety Hotline at 1-888 -327-4236 or go to www.safercar.gov.




NHTSA Campaign ID : 14V488000
Mfg's Report Date : AUG 08, 2014
Potential Number Of Units Affected : 48,114
Summary : General Motors LLC (GM) is recalling certain model year 2013 Buick Encore
vehicles manufactured August 23, 2012, to March 1, 2013, and model year 2013 Cadillac
ATS vehicles manufactured April 23, 2012, to May 1, 2013. In the affected vehicles, the
driver and passenger lap belt pretensioner cables may not lock in a retracted position,
allowing the seat belts to extend when pulled upon.
Consequence : If the seat belts do not remain locked in the retracted position when under
load, the seat occupant may not be adequately restrained in a crash, increasing the risk of
injury.
Remedy : GM will notify owners, and dealers will replace both front the driver's and the
passenger's lap belt pretensioners, free of charge. Parts are not currently available. GM
will send an interim notification in early October 2014 and will send a second notification
when remedy parts are available. Owners may contact Buick customer service at
1-800-521-7300, or Cadillac customer service at 1-800-458-8006. GM's number for this
recall is 14171.




NHTSA Campaign ID : 14V446000
Mfg's Report Date : JUL 23, 2014
Component : SEATS
Potential Number Of Units Affected : 124,007
Summary : General Motors LLC (GM) is recalling certain model year 2013-2014 Buick
Encore and Cadillac ATS; 2014 Cadillac CTS, ELR, Chevrolet Caprice and SS vehicles;
and 2014-2015 Chevrolet Silverado and GMC Sierra Trucks. Due to an incomplete weld
on the seat hook bracket assembly, the front seats in the affected vehicles may not stay
secured in place during a high load condition such as a crash.
Consequence : A seat that does not stay secured increases the risk of occupant injury in
a vehicle crash.
Remedy : GM will notify owners, and dealers will inspect the seat hook bracket assembly
weld and replace the lower seat track, as necessary, free of charge. The recall began on
August 15, 2014. Owners may contact GM customer service at 1-800-521-7300 (Buick),
1-800-458-8006 (Cadillac), 1-800-222-1020 (Chevrolet), and 1-800-462-8782 (GMC).
GM's number for this recall is 14340.




NHTSA Campaign ID : 15V106000
Mfg's Report Date : FEB 24, 2015
Component : VISIBILITY

© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                Page 19 of 20
                    Case 5:20-cv-00165-MTT Document 1-2 Filed 04/29/20 Page 22 of 22
                                                                                              Owner: Ewing, Tamara
                                                                                              Claim: 0479114120101101-01


SUPPLEMENTAL INFORMATION
Potential Number Of Units Affected : 58,698
Summary : General Motors LLC (GM) is recalling certain model year 2013-2015 Cadillac
ATS vehicles manufactured April 25, 2012, to February 9, 2015. In the affected vehicles,
the power-operated roof panels auto-close when the non-recessed "Slide" or "Tilt"
switches are pressed. As such, these vehicles fail to comply with the requirements of the
Federal Motor Vehicle Safety Standards (FMVSS) No. 118, "Power-Operated Window,
Partition, and Roof Panel Systems."
Consequence : Because the switch is not recessed, the roof panel switch may
inadvertently be pressed resulting in unintended auto-closure of the roof panel, increasing
the risk of personal injury.
Remedy : GM will notify owners, and dealers will replace the roof console accessory
switch trim plate, free of charge. The manufacturer has not yet provided a notification
schedule. Owners may contact Cadillac customer service at 1-800-458-8006. GM's
number for this recall is 15119.




NHTSA Campaign ID : 15V463000
Mfg's Report Date : JUL 24, 2015
Potential Number Of Units Affected : 63,665
Summary : General Motors LLC (GM) is recalling certain model year 2013-2016 Cadillac
ATS vehicles manufactured April 25, 2012, to June 25, 2015. The affected vehicles may
experience the roof panel closing automatically when the non-recessed switches are
pressed and the roof panel is open. These vehicles fail to comply with the requirements
of Federal Motor Vehicle Safety Standard (FMVSS) No. 118, "Power-Operated Window,
Partition, and Roof Panel Systems."
Remedy : GM will notify owners and dealers will replace the roof console accessory
switch trim plate, free of charge. The recall began on August 19, 2015. Owners may
contact Cadillac customer service at 1-800-458-8006. GM's number for this recall is
15568. Note this recall supersedes 15V-106.




NHTSA Campaign ID : 15V558000
Mfg's Report Date : SEP 03, 2015
Potential Number Of Units Affected : 96,145
Summary : General Motors LLC (GM) is recalling certain model year 2013-2016 Cadillac
ATS sedan vehicles manufactured April 23, 2012, to September 2, 2015. In the affected
vehicles, the coil antenna module that powers the rear defogger system may generate
excessive heat due to excessive cycling or continuous operation.
Consequence : If the coil antenna generates excessive heat, there is an increased risk of
a fire.
Remedy : GM will notify owners, and dealers will update the Electronic Climate Control
module to remove the automatic rear defogger "on" function, free of charge. The
manufacturer has not yet provided a notification schedule. Owners may contact Cadillac
customer service at 1-800-458-8006. GM's number for this recall is 15299.


© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                Page 20 of 20
